DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claims recite a method (process) for continuous monitoring of a physiological condition of a patient. 
Step 2A, Prong One
	Regarding claim 1, the limitations of “determining a set of labels associated with the physiological signal stream, comprising: when a portion of the physiological signal stream is missing from the physiological signal stream, assigning a first label to the physiological signal stream; when no portion of the physiological signal stream is missing from the physiological signal stream, determining a set of waveform features based on the physiological signal stream; checking the physiological signal stream for a set of criteria; when at least one of the set of criteria is satisfied, assigning a second label to the physiological signal stream;  when none of the set of criteria is satisfied: determining a set of physiological stability values based on the set of waveform features; and assigning one of a third and fourth label to the physiological signal stream based on the set of physiological stability values and displaying a visual graphic based on the set of labels for a display” and similarly in claim 10, “determining a set of labels for the physiological condition, wherein determining the set of labels comprises: determining a set of waveform features of the physiological signal stream;  determining a set of metrics based on the set of waveform features; determining a set of physiological stability values based on the set of metrics; and determining the set of labels, indicating the physiological condition of the patient, based on the set of physiological stability values and displaying a visual graphic based on the set of labels for a display” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. For example, labelling the physiological stream encompasses nothing more than a user marking an ECG chart on a piece of paper. Similarly, checking the stream for criteria and determining stability values encompass basically looking at the ECG chart paper and checking for features and measuring visually. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).
Step 2A, Prong Two
	This judicial exception is not integrated into a practical application. In particular, the claims recite an additional limitation of “receiving a physiological signal stream”” Receiving the physiological stream is recited at a high level of generality and amounts Cazares et al (U.S. Patent Application Publication Number: US 2008/0071182 A1, hereinafter “Cazares”). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving the data stream amounts to no more than mere pre- solution activity of data gathering, which does not amount of an inventive concept. Therefore, the claim is not patent eligible.
	With regards to dependent claims 2-9 and 11-21 which recite limitations regarding the waveform features, labels and metrics, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere pre- solution activity of data gathering, which does not amount of an inventive concept.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claims 10, 12, 14-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cazares et al (U.S. Patent Application Publication Number: US 2008/0071182 A1, hereinafter “Cazares”).
Regarding claims 10 and 12, Cazares teaches a method for the continuous monitoring of a physiological condition of a patient, the method comprising: 
receiving a physiological signal stream, wherein the physiological signal stream comprises an electrocardiogram (ECG) signal stream (e.g. [0038],[0045],[0059],[0060]); 
determining a set of labels for the physiological condition, wherein determining the set of labels comprises: 
determining a set of waveform features of the physiological signal stream ( i.e. discriminating features e.g. [0070], [0071]); 
determining a set of metrics based on the set of waveform features (i.e. an analog value of discriminating features is determined and they are ordered e.g.  [0073]); 
determining a set of physiological stability values based on the set of metrics ( e.g. [0095]); and  

displaying a visual graphic based on the set of labels at a display (e.g. [0012],[0043]).  
Regarding claim 14, Cazares teaches that the apparatus comprises communication circuitry to transfer data to an external device 355 or 400  automatically periodically or on command (e.g. [0061],[0062]) and that the external device is an external programmer although it may be operable on computers used in conjunction with advanced patient management systems (e.g. [0062]) and therefore they teach displaying the visual graphic at a central nursing station of a healthcare facility associated with the patient.  
Regarding claims 15-17, Cazares teaches that the set of waveform features comprises a set of peaks which comprise a set of consolidated peaks and determining the set of consolidated peaks comprises applying a set of multiple peak detection processes (e.g. [0091]-[0093],i.e. M consecutive peaks).  
Regarding claim 18, Cazares teaches determining a set of windows based on the physiological signal stream, wherein each of the set of labels is assigned to a window of the set of windows (e.g. [0086],[0087]).
Regarding claims 20 and 21, Cazares teaches that the set of metrics comprises a heart rate metric (e.g. [0093] R-R intervals, [0094] cardiac rate) or a waveform morphology metric e.g. [0033],  i.e. the morphology of individual cardiac beat signals of the arrhythmic episode may be analyzed to classify the arrhythmia as a particular type of VT).
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.













Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cazares et al (U.S. Patent Application Publication Number: US 2008/0071182 A1, hereinafter “Cazares”) in view of Pomfrett (U.S. Patent Number: US 5372140A, hereinafter “Pomfrett”).
Regarding claim 13, Cazares teaches the invention as claimed except for displaying the visual graphic as a time series bar chart comprising a set of bars, wherein each of the set of bars corresponds to a label of the set of labels.  Pomfrett teaches that it is well known to obtain ECG data of a patient and display the data as a time series bar chart comprising a set of bars, wherein each of the set of bars corresponds to a label of a set of labels (e.g. Fig. 7 shows R wave vector length versus time in the form of a bar chart with labels). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the visual graphic .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cazares et al (U.S. Patent Application Publication Number: US 2008/0071182 A1, hereinafter “Cazares”) in view of Najarian et al (U.S. Patent Application Publication Number: US 2015/0374300 A1, hereinafter “Najarian”).
Regarding claim 19, Cazares teaches the invention as claimed except for resampling the window and removing a baseline drift.  Najarian teaches that it is well known to preprocess raw ECG data by windowing the data and resampling the window and removing the baseline drift (e.g. Fig.1, [0026]-[0035]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the raw ECG data stream of Cazares to include the stages of windowing and preprocessing to remove baseline drift as taught by Najarian in order to provide the predictable results of improving accuracy by improving the signal quality and reducing noise.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 





Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 104858489 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method for the continuous monitoring of a physiological condition of a patient, the method comprising: 
(a) receiving a physiological signal stream; 
determining a set of labels associated with the physiological signal stream, comprising: 
(b) when a portion of the physiological signal stream is missing from the physiological signal stream, assigning a first label to the physiological signal stream; 
(c ) when no portion of the physiological signal stream is missing from the physiological signal stream, determining a set of waveform features based on the physiological signal stream; 
(d) checking the physiological signal stream for a set of criteria; 
( e) when at least one of the set of criteria is satisfied, assigning a second label to the physiological signal stream; 
 (f) when none of the set of criteria is satisfied, determining a set of physiological stability values based on the set of waveform features; and
(g) assigning one of a third and fourth label to the physiological signal stream based on the set of physiological stability values; and  
(h) 48 of 535EYE-Po1-US2displaying a visual graphic based on the set of labels for a display of a healthcare facility which is similar to the claims of  U.S. Patent No. US 104858489 B1 which are 
(a) receiving an electrocardiogram (ECG) signal stream from an ECG monitor, 
determining a label for each of the set of windows of the ECG signal, comprising: 
(b) when ECG signals are missing from the window, assigning a first label to the window;  
(c) when ECG signals are not missing from the window, determining a set of consolidated ECG peaks based on 
the ECG signals within the segment of the ECG signal stream,
(d) checking the ECG signals for a set of criteria;  
(e) when at least one of the set of criteria is satisfied, assigning a second label to the window;  
(f)when none of the set of criteria is satisfied: determining a set of hemodynamic stability feature values based on the heart rate variability metric and the ECG morphology metric;  and 
(g) assigning one of a third and fourth label to the window based on the set of hemodynamic stability feature values;  and (h) displaying a visual graphic for each of the set of windows at a display of a healthcare facility. 
Additionally dependent claims of the current application claims are similar to the dependent claims of U.S. Patent No. US 104858489 B1.

While no prior art rejection is provided for claims 1-9 and 11, they are not indicated as allowable due to the rejections under 35 U.S.C. 101 and double patenting rejection discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MALLIKA D FAIRCHILD/           Primary Examiner, Art Unit 3792